Citation Nr: 0913552	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  00-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bone deterioration, 
muscle wasting, and nerve damage as a result of ionizing 
radiation exposure.  



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1962 to 
September 1966.  

By rating action in November 1983, the RO denied service 
connection for bone deterioration, muscle wasting, and nerve 
damage as a result of ionizing radiation exposure.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 decision by the 
RO which found that new and material evidence had not been 
submitted to reopen the veteran's claim.  In August 2001, the 
Board reopened the claim and remanded the appeal for 
additional development.  In July 2003, the Board remanded the 
appeal to provide the veteran with appropriate Veterans 
Claims Assistance Act of 2000 (VCAA) notice.  

In July 2004, the Board denied the veteran's claim and he 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In 
December 2006, the Court set aside the July 2004 Board 
decision and remanded for further adjudication.  The Board 
remanded the appeal for additional development in February 
2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In the instant case, the Veteran seeks to establish service 
connection for bone deterioration, muscle wasting, and nerve 
damage as a result of ionizing radiation exposure.  The 
Veteran contends that he was exposed to radiation while 
extracting a leaking core reactor from a submarine in 
September 1964.  Before the Court, it was argued, in essence, 
that the Veteran was shown to have degenerative changes in 
his spine at the relatively young age of 36, prior to his 
work history of heavy manual labor, suggesting that the 
degenerative changes may be due to radiation exposure.  In 
this regard, the Board notes that the current evidence of 
record does not include any medical opinion specifically 
relating the Veteran's degenerative changes of the spine to 
radiation exposure nor is there any medical evidence that he 
has bone deterioration, muscle wasting, or nerve damage due 
ionizing radiation exposure.  The Veteran also contends that 
he injured his back and ribs in service and believes that his 
current degenerative changes are related to those injuries.  

As indicated above, the Board remanded the appeal in February 
2008, to comply with the directives of the December 2006 
Court decision concerning deficiencies noted in the July 2004 
Board decision.  In addition to requesting that the Veteran 
provide information concerning the dates of his alleged back 
and rib injuries in service and to provide VA with 
authorization to obtain specific post-service private medical 
records, the RO made several attempts to confirm his 
allegation of radiation exposure from a leaking core reactor 
in service.  A response from the National Archives and 
Records Administration in June 2008, was to the effect that 
there was no record of any incident involving a radiation 
leak.  Also, the Veteran did not provide any additional 
information or authorization for VA to obtain specific 
private treatment records following his automobile accident 
in 1977.  

The Veteran was also afforded a VA neurological examination.  
The examiner was requested to review the claims file, with 
particular attention given to several prior examination 
reports of record, including a May 1979 VA report, and to 
comment on the opinions rendered.  Although the Veteran was 
examined by VA in August 2008, the examiner indicated that 
the May 1979 VA examination report was not in the claim file 
and could not be reviewed.  The report also indicated that 
additional tests, including x-rays and a bone density study 
were ordered.  However, it is not clear whether the studies 
were undertaken as the claims file does not include any 
additional findings or reports.  As the issue on appeal 
involves alleged bone deterioration, any tests for bone 
density are potentially relevant to the Veteran's claim and 
must be obtained.  Concerning the May 1979 VA examination 
report, the Board notes that the report is included in Volume 
1 of the claims file and was available for review.  

Additionally, the RO was instructed to obtain all available 
treatment records from the VA Medical Center (VAMC) Madison, 
Wisconsin subsequent to a motor vehicle accident in July 
1977.  Although the RO did attempt to obtain records from the 
VA medical facility, it appears that it had inadvertently 
requested records only from 1997.  

The failure to obtain identified VA medical records or 
confirmation that the records were destroyed, retired or were 
otherwise unavailable, violates VA's duty to assist under 
38 C.F.R. § 3.159 and, in this case, the holding in Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the RO should 
attempt to obtain the identified records.  

Finally, the Board notes that additional evidence was 
received at the RO in October 2008, prior to recertification 
of the Veteran's appeal to the Board.  However, the 
additional evidence was not considered by the RO nor was the 
Veteran provided with a supplemental statement of the case 
(SSOC).  VA regulations provide, in part, that the RO will 
furnish the Veteran and his or her representative with an 
SSOC when additional evidence is received by the RO after a 
statement of the case or SSOC has been issued and before the 
appeal is certified and transferred to the Board.  38 C.F.R. 
§ 19.31.  On remand, the RO should consider the additional 
evidence and furnish the Veteran and his representative with 
an SSOC.  

As the appeal must be remanded on other grounds, the Veteran 
should be given another opportunity to provide VA with the 
dates and places of any treatment for his alleged rib, back 
and head injuries in service and authorization to obtain the 
private medical records for treatment subsequent to his motor 
vehicle accident in July 1977.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The RO should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any back 
problems, bone deterioration, muscle 
wasting, or nerve damage from the date of 
discharge from service to 1980.  Of 
particular interest are any records from 
Middleton Memorial Hospital for treatment 
in July 1977, and from Freeport Hospital, 
Freeport, Illinois for hospitalization in 
August and October 1977.  This should 
include any VA hospital admission and/or 
outpatient records from VAMC Madison 
Wisconsin subsequent to the July 1977 
automobile accident, and any test results 
from the August 2008 VA examination.  

2.  If the Veteran provides VA with the 
specific dates (within 3 months) of his 
alleged rib fractures (1963) and back 
injury (1964 in service, the RO should 
contact the appropriate governmental 
entity and provide the information so 
that a search of alternative sources may 
be undertaken.  This should include a 
request for any additional service 
treatment records including clinicals if 
appropriate from the National Personal 
Records Center (NPRC).  

3.  Thereafter, the claims file should be 
returned to the VA physician who examined 
the Veteran in August 2008 for review.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should provide a response to 
the following:  

I.  The examiner should review the 
May 1979 VA examination report and 
indicate what affect, if any, the 
report has on his prior opinion.  

II.  Does the Veteran have a 
disability at present, manifested by 
bone deterioration, muscle wasting, 
or nerve damage;  

II.  If so, is it at least as likely 
as not that any identified 
disability had its onset in service 
or is otherwise related thereto;  

IV.  The examiner should review the 
x-ray and bone density studies from 
the August 2008 VA examination and 
comment on the significance of any 
abnormal findings.  

If the examiner is no longer employed by 
VA, the claims file should be forwarded 
to an appropriate specialist for review 
and an opinion as to the etiology and, if 
feasible, date of onset of any identified 
bone deterioration, muscle wasting, or 
nerve damage.  The examiner should 
provide a complete rationale and basis 
for all opinions offered.  If the 
examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

